DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 12-15, 28, 32, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a second compound…of element D selected from binary oxides, carbonates, hydrogen carbonates, nitrates, acetates, oxalates, formates, and organometallic compounds”, and the claim also recites “the compound of element D is a compound having the general formula DmOn”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite 
Claim 1 recites the limitation "wherein one or both of elements B and D is tellurium" and also recites the limitation “wherein one or both of elements A and D is lithium”. It is unclear how D can possibly be tellurium and lithium at the same time as that is a possibility presented by the limitations, such that only B can be tellurium or only A can be lithium in certain combinations as D cannot be both lithium and tellurium, which makes the requirement that both elements being tellurium or lithium impossible. Clarification and appropriate correction are requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, 12-15, 28, 32, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2014/0048116) in view of Park et al. (WO 2015/160065).
Regarding claim 1, Schulz discloses a conductive paste (electro-conductive paste) for forming a conductive track or coating on a substrate (electrodes; [0103]-[0105]), the paste comprising a solids portion (metallic particles and glass frit; [0010] and [0011]) dispersed in an organic medium (organic vehicle; [0012]), 
the solids portion comprising electrically conductive material (metallic particles) and an inorganic particle mixture (glass frit; [0081] and [0082]); 
wherein the inorganic particle mixture comprises substantially crystalline particles (it is disclosed the glass frits are powders of partially crystalline solids; [0081]) of a first compound having the general formula AxByOz (a compound having sodium oxide mixed with tellurium oxide; [0082]) and substantially crystalline particles of a second compound (lithium oxide; [0082]), different from the first compound, of element D selected from binary oxides, carbonates, hydrogen carbonates, nitrates, acetates, oxalates, formates and organometallic compounds (as set forth above); wherein: 

wherein the solids portion has a lead content of less than 0.01 wt% (lead is not required as part of the solids composition),
wherein one or both of elements B and D is tellurium (B is tellurium, as set forth above),
wherein one or both of elements A and D is lithium (D is lithium, as set forth below),
wherein the compound of element D is a compound having the general formula DmOn (Li2O), in which:
D is a metal or metalloid (Li); 
m is an integer (as set forth above); and 
n is an integer (as set forth above), and
wherein the solids portion has a glass content of less than 0.01 wt% and does not exhibit a glass transition (it is disclosed the glass frit can be 0.02 wt% of the electro-conductive paste ([0088]), where the electro-conductive paste includes the metallic particles, organic vehicle, and any potential additives ([0053]-[0058]), such that the amount of metallic particles is at least 80 wt% and the amount of organic vehicle is as low as 5 wt% and the amount of additives can be 0 wt%, which means the amount of glass frit would be less than 0.01 wt% of the solids portion given it is 0.02 wt% of the electro-conductive paste. Additionally, the solids portion would not exhibit a glass transition when it possesses such a small amount of glass frit and is mostly metallic particles).

Park discloses a conductive paste for the same purpose, wherein the inorganic particle mixture comprises a first compound of Na2TeO3 ([82] and Table 1 Examples 9 and 12) and a second compound of Li2O ([52] and MO6 and MO9 in Tables 2 and 3).
As Schulz is not limited to any specific examples of the mixed oxides or mixtures of the listed oxides for the glass frit composition and as glass frit compositions comprising Na2TeO3 in combination with Li2O for the same purpose were well known in the art before the effective filing date of the claimed invention, as evidenced by Park above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any known combination of the metal oxide materials listed by Schulz, including a compound of Na2TeO3 and a compound of Li2O in the device of Schulz.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 6, modified Schulz discloses all the claim limitations as set forth above. 
While modified Son does not further disclose D is Te, Bi, or Ce, it is noted that because claim 1 requires D to be lithium in an alternative, and Schulz teaches D to be lithium, it is not required that Schulz meet the further limitation of the non-selected alternative via subsequent dependent claims.
claim 8, modified Schulz discloses all the claim limitations as set forth above, and further discloses A is an alkali metal or mixture of two or more alkali metals (sodium is an alkali metal).
Regarding claim 12, modified Schulz discloses all the claim limitations as set forth above, and further discloses A is selected from Li, Na or a mixture of Li and Na (as set forth above).
Regarding claim 13, modified Schulz discloses all the claim limitations as set forth above, and further discloses B is selected from transition metals, post-transition metals, lanthanides and metalloids (tellurium is a transition metal).
Regarding claim 14, modified Schulz discloses all the claim limitations as set forth above, and further discloses B is selected from transition metals and metalloids (as set forth above).
Regarding claim 15, modified Schulz discloses all the claim limitations as set forth above, and further discloses B is selected from Ti, W and Te (as set forth above).
Regarding claim 28, modified Schulz discloses all the claim limitations as set forth above, and further discloses the electrically conductive material comprises or consists of silver ([0073]).
Regarding claim 32, modified Schulz discloses all the claim limitations as set forth above, and further discloses the particles of the inorganic particle mixture have a particle size distribution in which one or more of the following conditions applies:

    PNG
    media_image1.png
    190
    195
    media_image1.png
    Greyscale

(it is disclosed the average particle size (D50) of the particles is preferably 1 to 5 microns; [0086]).

It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 36, modified Schulz discloses a method for the manufacture of a surface electrode of a solar cell ([0099]-[0101]), the method comprising applying a conductive paste as defined in claim 1 to a semiconductor substrate ([0102]), and firing the applied conductive paste ([0103]-[0105]).
Regarding claim 37, modified Sculz discloses an electrode for a solar cell, the electrode comprising a conductive track on a semiconductor substrate, wherein the conductive track is obtained or obtainable by firing a paste as defined in claim 1 on the semiconductor substrate (as set forth in claim 36).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8, 12-15, 28, 32, 36, and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721